DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 recites, “engaging a tracking algorithm using present of the measured radar detections as inputs such that at least one track is initialized, for each track, calculating a calculated previous radar detection that precedes a present of the measured radar detections;” This limitation is grammatically incorrect. The applicant perhaps meant to recite, “engaging a tracking algorithm using the measured radar detections as inputs such that at least one track is initialized, for each track, calculating a calculated previous radar detection that precedes a present measured radar detections;”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“control unit arrangement” in claims 1, 4, 5, 6, 11 and 12
Support for this unit can be found in the Detailed Description of the Specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 4 recites, “determine how the calculated statistical distribution is related to another statistical distribution; and/or determine symmetrical characteristics of the calculated statistical distribution;”. The claim reciting “and/or” is interpreted as “determine how the calculated statistical distribution is related to another statistical distribution; or determine symmetrical characteristics of the calculated statistical distribution”. 
Claim 10 recites, “determining how the calculated statistical distribution is related to another statistical distribution; and/or determining symmetrical characteristics of the calculated statistical distribution;”. The claim reciting “and/or” ins interpreted as “determining how the calculated statistical distribution is related to another statistical distribution; or determining symmetrical characteristics of the calculated statistical distribution;”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4,5,6,10,11 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the determined result" in "and to either maintain or re-initialize the tracking algorithm in dependence of the determined result that provides data for a quality measure of the track.".  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “the determined result” the limitation is referring. 
Claim 10 recites the limitation “the determined result” in “and either maintaining or re-initializing the tracking algorithm in dependence of the determined result that provides data for quality measures of the track.”. There is insufficient antecedent basis for this limitation in the claim. It is unclear which “the determined result” the limitation is referring.
Claim 10 recites the limitation "for each one of a plurality of the measured radar detections" in "The method according to claim 7 further comprising, for each one of a plurality of the measured radar detections,".  There is insufficient antecedent basis for this limitation in the claim. As claim 7 has already introduced the limitation of “a plurality of measured radar detections”, claim 10 should recite, “for each one of ". 
Claim 10 recites the limitation "a present measured radar detection" in ".  There is insufficient antecedent basis for this limitation in the claim. As claim 7 has already introduced the limitation of “a present measured radar detections”, claim 10 should recite, “calculating a corresponding distance vector and an innovation vector, that runs between the
Claim 6 recites the limitation " the corresponding measured radar detections," in  "A vehicle radar system according to claim 4, further comprising, the another statistical distribution is constituted by a statistical distribution of components of the corresponding measured radar detections,".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the corresponding measured radar detections," in "The method according to claim 10 further comprising, the another statistical distribution is constituted by a statistical distribution of components of the corresponding measured radar detections,".  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 5 and 11 are rejected under 112b by virtue of being dependent on rejected claims 4 and 10. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,4,5,7,9,10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TAKAYAMA (US 20190179002 A1).
Regarding claim 1, TAKAYAMA discloses 
A vehicle radar system comprising a control unit arrangement and at least one radar sensor arrangement (Paragraph 0029, “A driving assist system 1 illustrated in FIG. 1 is mounted in a vehicle such as four-wheeled automobile that includes a control device 10. The driving assist system 1 may include a radar device 20, a vehicle velocity sensor 30, and an assist execution unit 40.”) that is arranged to transmit signals and receive reflected signals (Paragraph 0030, “The radar device 20 emits a radio wave in a millimeter wave band as a radar wave and receives a reflection wave of the radio wave”),
 where the vehicle radar system is arranged to acquire a plurality of measured radar detections of the reflected signals at different times (Fig. 3 depicts a plurality of measured radar detections of the reflected signals at different times as the bicycle is moving); 
where the control unit arrangement is arranged to engage a tracking algorithm using the measured radar detections as inputs such that at least one track is initialized (Paragraph 0034, “The control device 10 implements at least a tracking process by the CPU 11 executing the program. The memory 12 stores at least the program for the tracking process and data prescribing a positional condition and a velocity condition for use in the detection of an object that will possibly collide with the subject vehicle.” and Paragraph 0045, “ In the following description, the object as a target of tracking by this process will be called a tracked object. The state quantity of the object includes the position and relative velocity of the object.”),
(Paragraph 0029, “A driving assist system 1 illustrated in FIG. 1 is mounted in a vehicle such as four-wheeled automobile that includes a control device 10. The driving assist system 1 may include a radar device 20, a vehicle velocity sensor 30, and an assist execution unit 40.”) is arranged to: 
calculate a calculated previous radar detection that precedes a present measured radar detections (Paragraph 0045, “In S110, for each of tracked objects, based on the estimated value of the state vector of the tracked object determined in the previous processing cycle (hereinafter, called previous estimated vector), the control device 10 executes a prediction process to determine the predicted value of the state vector in the current processing cycle.”); and 
to re-initialize the tracking algorithm using the present measured radar detections in combination with the calculated previous radar detection (Paragraph 0060, “In S490, the control device 10 determines whether S410 to S480 have been already performed on all the reflection points. When there is any reflection point yet to be processed, the control device 10 returns to S410, and when all the reflection points have been already processed, processing by the control device 10 proceeds to S500.”; Fig. 8 depicts the re-initialization process at points S490 and S520.).

Regarding claim 3, TAKAYAMA further discloses
A vehicle radar system according to claim 1 further comprising, the tracking algorithm includes a Kalman filter (Paragraph 0083, “In contrast to this, the second embodiment is different from the first embodiment in that an extended Kalman filter is used to update in succession a Kalman gain to be used for the calculation of the estimated vector based on the observed value of the reflection point to implement the same functions as those in the first embodiment.”).  

Regarding claim 4, TAKAYAMA further discloses
A vehicle radar system according to claim 1 further comprising, for the at least one track, for each one of the plurality of measured radar detections, the control unit arrangement is arranged to calculate a corresponding predicted detection (Paragraph 0046, “In S110, for each of tracked objects, based on the estimated value of the state vector of the tracked object determined in the previous processing cycle (hereinafter, called previous estimated vector), the control device 10 executes a prediction process to determine the predicted value of the state vector in the current processing cycle.”) 
and a corresponding corrected predicted detection (Paragraph 0051, “In S270, the control device 10 determines whether the predicted position indicated by the lateral position x and the longitudinal position z out of the predicted values determined in S220 meets the positional condition, that is, whether the predicted position falls within the specified position range stored in the memory 12. When the predicted position meets the positional condition, processing by the control device 10 proceeds to S280 to set a positional condition flag Fp (that is, Fp←1), and then proceeds to S300. On the other hand, when the predicted position does not meet the positional condition, processing by the control device 10 proceeds to S290 to clear the positional condition flag Fp (that is, Fp←0), and then proceeds to S300.” And Paragraph 0065, “In S140, based on observation information on the predicted vector X.sub.k|k-1 of the tracked object and the associated reflection point associated with each other by the associating process in S120, the control device 10 executes an update process to determine an estimated value of a state vector of the tracked object in the current processing cycle”), and 
to furthermore calculate a corresponding distance vector and, an innovation vector that runs between the present measured radar detection and the corresponding predicted detection (Paragraph 0087, “The associating process is identical to that in the first embodiment except that, in S470 of the flowchart described in FIG. 8, the innovation matrix S.sub.k is determined by Equation (12), and a Mahalanobis distance is determined as distance Dij based on the innovation matrix S.sub.k.”),
 where the innovation vector is constituted by a vector component of a first vector type and of a vector component of a second vector type (Paragraph 0087, “The associating process is identical to that in the first embodiment except that, in S470 of the flowchart described in FIG. 8, the innovation matrix S.sub.k is determined by Equation (12)”; equation 12 uses two different vectors), 
where the control unit arrangement (Paragraph 0029, “A driving assist system 1 illustrated in FIG. 1 is mounted in a vehicle such as four-wheeled automobile that includes a control device 10. The driving assist system 1 may include a radar device 20, a vehicle velocity sensor 30, and an assist execution unit 40.”) is further arranged to: 
calculate a statistical distribution of a plurality of at least one of the first and second vector types (Paragraph 0093, “where σx represents a standard deviation of lateral observed position error; oz represents a standard deviation of longitudinal observed position error; and σvx represents a standard deviation of lateral velocity. These deviations σx, σz, and σvx take constants based on actually measured errors. In Equation (16), σvx may be defined by Equation (18) based on the calculation formula for the ground velocity Vabs described in Equation (4), for example.”) 
determine how the calculated statistical distribution is related to another statistical distribution (Paragraph 0093, “where σx represents a standard deviation of lateral observed position error; oz represents a standard deviation of longitudinal observed position error; and σvx represents a standard deviation of lateral velocity. These deviations σx, σz, and σvx take constants based on actually measured errors. In Equation (16), σvx may be defined by Equation (18) based on the calculation formula for the ground velocity Vabs described in Equation (4), for example.”); 
and/or determine symmetrical characteristics of the calculated statistical distribution, 
and to either maintain or re-initialize the tracking algorithm in dependence of the determined result that provides data for a quality measure of the track (Paragraph 0092, “In S830, the control device 10 determines whether the velocity condition flag Fv is set (that is, Fv=1). When the velocity condition flag Fv is set, processing by the control device 10 proceeds to S840 to determine the initial value P.sub.0 of the error variance matrix according to Equation (16), and then proceeds to S860. On the other hand, when the velocity condition flag Fv is not set, processing by the control device 10 proceeds to S850 to determine the initial value P.sub.0 of the error variance matrix according to Equation (17), and then proceeds to S860.”; Fig. 14 depicts this re-initialization process).  

Regarding claim 5, TAKAYAMA further discloses
(Paragraph 0093, “where σx represents a standard deviation of lateral observed position error; oz represents a standard deviation of longitudinal observed position error; and σvx represents a standard deviation of lateral velocity. These deviations σx, σz, and σvx take constants based on actually measured errors. In Equation (16), σvx may be defined by Equation (18) based on the calculation formula for the ground velocity Vabs described in Equation (4), for example.”), 
where the control unit4 BRINKS GILSON & LIONEAnn Arbor, MIarrangement is arranged to determine to which extent the calculated statistical distribution deviates from the predetermined statistical distribution (Paragraph 0093, “where σx represents a standard deviation of lateral observed position error; oz represents a standard deviation of longitudinal observed position error; and σvx represents a standard deviation of lateral velocity. These deviations σx, σz, and σvx take constants based on actually measured errors. In Equation (16), σvx may be defined by Equation (18) based on the calculation formula for the ground velocity Vabs described in Equation (4), for example.” and Paragraph 0094, “In S860, the control device 10 registers the non-associated reflection point selected in S810 as a new object together with the initial estimated vector X.sub.0 determined in S820 and the initial value P.sub.0 of the error variance matrix determined in S840 or S850.”), 
and if the deviation is determined to exceed a predefined threshold, to re-initialize the tracking algorithm (Paragraph 0092, “In S830, the control device 10 determines whether the velocity condition flag Fv is set (that is, Fv=1). When the velocity condition flag Fv is set, processing by the control device 10 proceeds to S840 to determine the initial value P.sub.0 of the error variance matrix according to Equation (16), and then proceeds to S860. On the other hand, when the velocity condition flag Fv is not set, processing by the control device 10 proceeds to S850 to determine the initial value P.sub.0 of the error variance matrix according to Equation (17), and then proceeds to S860.”; Fig. 14 depicts this re-initialization process).  

Regarding claim 7, the same analysis cited section for corresponding system claim 1 is applied. 

Regarding claim 9, the same analysis cited section for corresponding system claim 3 is applied.

Regarding claim 10, the same analysis cited section for corresponding system claim 4 is applied.

Regarding claim 11, the same analysis cited section for corresponding system claim 5 is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAYAMA (US 20190179002 A1) in view of Zeng (US 20160291149 A1).
Regarding claim 2, TAKAYAMA discloses
A vehicle radar system according to claim 1. However, TAKAYAMA fails to disclose specifically that the plurality of measured radar detections constitutes at least four measured radar detections. 
Zeng discloses, 
further comprising, the plurality of measured radar detections constitutes at least four measured radar detections (Paragraph 0034, “FIG.4 is another illustration of the host vehicle 10 and the remote vehicle 50, showing salient vision points and radar points which are used in the ensuing discussion.”; Fig. 4 depicts more than 4 measured radar points of detection). 
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify TAKAYAMA with Zeng to include the feature of a vehicle radar system further comprising, the plurality of measured radar detections constitutes at least four measured radar detections. Both TAKAYAMA and Zeng are considered analogous arts as they both disclose inventions of tracking objects using radar technology mounted on a host vehicle. TAKAYAMA discloses in Paragraph 0055, “Specifically, as described in FIG. 8, in S410, the control device 10 selects any one of the plurality of reflection points detected in the current processing cycle, as selection point Pi.” TAKAYAMA does not specify the number of the plurality of reflection points. However, Zeng discloses an invention where the plurality of measured radar detections exceeds 4 in one of the figures. It is known in the art that many reflected reference points can be used to track objects using radar. Therefore, it would be obvious to someone in the art before the effective filing date of the invention to modify TAKAYAMA with Zeng to include this limitation that the plurality of measured radar detections constitutes at least four measured radar detections. Such a design would allow for an adequate number of measured radar detections used by the system to track the object and such a design would lead to a more efficient system. 

Regarding claim 8, the same analysis cited section for corresponding system claim 2 is applied. 

Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAYAMA (US 20190179002 A1) in view of Tsai (US 20150097717 A1).
Regarding claim 6, TAKAYAMA discloses
A vehicle radar system according to claim 4, further comprising, the another statistical distribution is constituted by a statistical distribution of components of the corresponding (Paragraph 0093, “where σx represents a standard deviation of lateral observed position error; oz represents a standard deviation of longitudinal observed position error; and σvx represents a standard deviation of lateral velocity. These deviations σx, σz, and σvx take constants based on actually measured errors.”), 
and if the ratio is determined to deviate beyond a predefined threshold, to re-initialize the tracking algorithm (Paragraph 0092, “In S830, the control device 10 determines whether the velocity condition flag Fv is set (that is, Fv=1). When the velocity condition flag Fv is set, processing by the control device 10 proceeds to S840 to determine the initial value P.sub.0 of the error variance matrix according to Equation (16), and then proceeds to S860. On the other hand, when the velocity condition flag Fv is not set, processing by the control device 10 proceeds to S850 to determine the initial value P.sub.0 of the error variance matrix according to Equation (17), and then proceeds to S860.”; Fig. 14 depicts this re-initialization process).  However, TAKAYAMA fails to disclose specifically, where the control unit arrangement is arranged to determine a ratio between the calculated statistical distribution and the another statistical distribution. 
Tsai discloses, 
where the control unit arrangement is arranged to determine a ratio between the calculated statistical distribution and the another statistical distribution (Paragraph 0026, “The comparison unit compares the scaling ratio and the standard deviation of the possible estimated angles with a first threshold value and a second threshold value respectively as well as determines whether or not the scaling ratio is greater than the first threshold value and the standard deviation of the possible estimated angles is less than the second threshold value. If the determination is yes, the comparison unit determines that the received signal corresponds to a single target and accordingly determines that the estimated angle is reliable.”)
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify TAKAYAMA with Tsai to incorporate the feature of where the control unit arrangement is arranged to determine a ratio between the calculated statistical distribution and the another statistical distribution. Both TAKAYAMA with Tsai are considered analogous arts as both utilize radar technology in vehicles to track objects and determine different proximity characteristics of the objects. TAKAYAMA discloses the use of a statistical distribution such as standard deviation to determine the error between predicted and measured values. However, TAKAYAMA does not specifically disclose determining the ratio of the standard deviations. Tsai discloses using ratios and standard deviations to determine threshold values when comparing different angle estimates. This idea of using ratios of standard deviations in statistical analysis is not an inventive concept and merely another way of determining the error between the two standard deviations. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify TAKAYAMA with Tsai to incorporate the feature of where the control unit arrangement is arranged to determine a ratio between the calculated statistical distribution and the another statistical distribution. Such a process would allow for another method of comparison for error detection and would create a more efficient system.

Regarding claim 12, the same analysis cited section for corresponding system claim 6 is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaino (US 20170363737 A1) is considered analogous art as it discloses a radar device which contains a signal processing unit which determine whether a first target detection point and a second radar detection point belong to the same object. Kaino discloses statistical modeling of parameters and relates it to a threshold value. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648